DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Panetta et al. (U.S. Pub. No. 2016/0089295 – herein referred to as Panetta).
Regarding claim 1, Panetta teaches in Figures 1 and 2B a support apparatus comprising: a first portion (285) configured to rest across the midsection of an individual's body while the individual is in a supine position ([0011]); a second portion (287) configured to rest alongside an individual's upper body; wherein the first portion and the second portion both comprise a top surface and a bottom surface; wherein at least one of the top surface of the first portion and the top surface of the second portion are further indented (292, 294) to receive one or more 
Regarding claim 2, Panetta teaches in paragraph [0026] the support apparatus of claim 1 wherein the support apparatus is further comprised of at least one foam material.  
Regarding claim 5, Panetta teaches in Figures 1 and 2B the support apparatus of claim 1 wherein the first portion has a height that is higher than the second portion.  
Regarding claim 6, Panetta teaches in Figures 1 and 2B the support apparatus of claim 5 wherein to achieve the difference in height between the first portion and the second portion, the second portion is configured on an incline.  
Regarding claim 8, Panetta teaches in Figure 1 the support apparatus of claim 1 wherein configuration of the first portion and the section portion of the support apparatus further enables the individual's shoulder to be positioned in a neutral position.  
Regarding claim 11, Panetta teaches in Figures 1 and 2B the support apparatus of claim 1 further comprising at least one lift mechanism (120), wherein the lift mechanism is affixed to the bottom surface of the second portion.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panetta.
Regarding claim 3, Panetta teaches in paragraphs [0020] and [0044] the support apparatus of claim 1 wherein the first portion and the second portion are joined at an angle that permits the individual's elbow to rest in a bent position of 90 to 165 degrees. Panetta does not specify bent position of approximately 95o, however, 95 degrees is within the range set forth by Panetta. Furthermore, MPEP 2144.05 discusses in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In this case, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select approximately 95 degrees for the bent position attained through Panetta because 95 degrees is within the range set forth by Panetta.  
Regarding claim 4, Panetta teaches in paragraphs [0020] and [0044] the support apparatus of claim 1 wherein the first portion and the second portion are joined at an angle that permits the individual's elbow to rest in a bent position in the range of approximately 90 to 165 degrees. Panetta does not specify a bent position of 90o-100o, however, 90-100 degrees is within the range set forth by Panetta. Furthermore, MPEP 2144.05 discusses in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie 
Regarding claim 12, Panetta teaches in Figures 1 and 2B a support apparatus comprising: a first portion (285) configured to rest across the midsection of an individual's body while the individual is in a supine position ([0011]); a second portion (287) configured to rest alongside an individual's upper body; wherein the first portion and the second portion are joined at an angle that permits the individual's elbow to rest in a bent position of approximately 90°-165o ([0020], [0044]); wherein the first portion has a height that is higher than the second portion; wherein the second portion is configured on an incline to achieve the difference in height between the first portion and the second portion; wherein the first portion and the second portion both comprise a top surface and a bottom surface; BUS_EST:429188-1 030559-170066wherein at least one of the top surface of the first portion and the top surface of the second portion are further indented (292, 294) to receive one or more parts of the individual's arm; wherein the bottom surface of the first portion is further indented to receive the individual's midsection (as seen in Fig. 1); and wherein the support apparatus enables the individual's shoulder to be positioned in a neutral position (as seen in Fig. 1).  
Panetta does not specify wherein the first portion and the second portion are joined at an angle that permits the individual's elbow to rest in a bent position of approximately 90°-100o. However, 90-100 degrees is within the range set forth by Panetta. Furthermore, MPEP 2144.05 discusses in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie .
Claim(s) 7, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panetta in view of Goumas (U.S. Patent No. 8,043,241).
Regarding claim 7, Panetta teaches the support apparatus of claim 6. Panetta does not teach wherein the incline of the second portion is approximately 40o. Goumas teaches in Figures 1 and 4 a similar arm support apparatus, having a first portion (34) and a second portion (32), and wherein the second portion is inclined between 10 to 90 degrees (col. 4, lines 30-32). MPEP 2144.05 discusses in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In this case, 40 degrees lies within the range set forth by Goumas and 40 degrees appears similar to the incline shown in Figures 1 and 2B of Panetta. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the second portion of Panetta to have an incline of approximately 40 degrees because similar values are disclosed in the art and the apparatus of Panetta would predictably function to support a patient’s arm in the desired orientation should an incline of 40 degrees be selected.
Regarding claim 9, Panetta teaches the support apparatus of claim 8. Panetta does not teach specify the neutral position further comprises a position of approximately 55o abduction, 30o horizontal adduction, and neutral rotation. However, the claimed neutral position is achieved by the incline of the second portion, bend of the elbow, and positioning of the apparatus with respect to the patient. As discussed in claims 3 and 7 above, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the apparatus of Panetta having the desired incline and bend, as set forth by 
Regarding claim 13, Panetta teaches the support apparatus of claim 12. Panetta does not teach wherein the incline of the second portion is approximately 40o. Goumas teaches in Figures 1 and 4 a similar arm support apparatus, having a first portion (34) and a second portion (32), and wherein the second portion is inclined between 10 to 90 degrees (col. 4, lines 30-32). MPEP 2144.05 discusses in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In this case, 40 degrees lies within the range set forth by Goumas and 40 degrees appears similar to the incline shown in Figures 1 and 2B of Panetta. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the second portion of Panetta to have an incline of approximately 40 degrees because similar values are disclosed in the art and the apparatus of Panetta would predictably function to support a patient’s arm in the desired orientation should an incline of 40 degrees be selected.
Regarding claim 14, Panetta teaches the support apparatus of claim 12. Panetta does not specify wherein the neutral position further comprises a position of approximately 55o abduction, 30o horizontal adduction, and neutral rotation. However, the claimed neutral position is achieved by the incline of the second portion, bend of the elbow, and positioning of the apparatus with respect to the patient. As discussed in claims 12 and 13 above, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the apparatus of Panetta having the desired incline and bend, as set forth by .
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panetta in view of Newlen (U.S. Patent No. 8,590,848).
Regarding claim 10, Panetta teaches the support apparatus of claim 1. Panetta does not teach further comprising at least one handle affixed to at least one of the first portion and the second portion. Newlen teaches in Figures 3 and 8 a similar arm support apparatus comprising at least one handle (60) affixed to at least one of a first portion (32) and a second portion (34). In view of Newlen, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to at least one of the first portion or second portion of Panetta a handle, as in Newlen, to facilitate transportation and positioning of the apparatus. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4,896,660 to Scott teaches an adjustable arm support apparatus that may be capable of neutral shoulder positioning through adjustment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/21/2021